Citation Nr: 1539935	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-04 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to special home adaptation grant.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from February 27, 1974 to July 31, 1974.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2008 rating decision, by the Oakland, California, Regional Office (RO), which denied the Veteran's claims.  He perfected a timely appeal to that decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) for paperless claims.  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

The Veteran contends that he is entitled to a certificate of eligibility for specially adapted housing or a certificate of eligibility for a home adaptation grant.  In a statement, dated in February 2010, the Veteran reported that he is only able to walk 50 to 100 yards without experiencing extreme pain; he must stop to rest before continuing.  The Veteran related that using a cane as a walking aid helps only a little.  The Veteran further noted that, during a recent trip to Knotts Berry Farm, he had to use a wheelchair to get around.  The Veteran also reported that the results of a recent CT scan of the lower extremities revealed that blood flow in the right leg is 100 percent blocked occluded bypass, and blood flow in the left leg is 50 percent blocked.  

The record indicates that the Veteran is currently service connected for venous stasis dermatitis, left lower extremity, rated as 40 percent, and venous insufficiency, right lower extremity with ulceration and femoral popliteal bypass and residual scars, rated as 40 percent disabling.  He has a combined rating of 70 percent, and was granted individual unemployablity rating, from November 15, 2001.  

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a)  may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 38 C.F.R. § 3.809.  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).  

Alternatively, a certificate of eligibility for financial assistance in acquiring necessary special home adaptations may be issued to a veteran with requisite service who is entitled to VA compensation for a permanent and total service-connected disability, if: (a) the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) ; and (b) the Veteran is entitled to compensation for permanent and total disability which is (1) due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. This assistance will not be available to any veteran more than once.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which would constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more. Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a) (2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis encompasses foot drop and slight drop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.  

In a statement dated in February 2011, the Veteran took issue with the RO's statement of the case, issued in January 2011, wherein they confirmed and continued the denial of his claim for adaptive equipment because he was reportedly able to walk into the emergency room at Shasta Medical Center in June 2010.  The Veteran maintained that he was able to walk to the Shasta clinic because it only requires a few steps to get to the clinic.  The Veteran reported that distances longer than 25 to 50 yards are much more difficult to manage; he also noted that standing upright for more than 10 to 15 minutes cause him a lot of pain.  As a result, he stated that he needs to use a cane to reduce the stress and weight on the leg to lessen the pain.  

While the record contained a significant amount of treatment reports, both VA as well as private treatment reports pertaining to the Veteran's lower extremities, there is no evidence in the electronic files that the Veteran has ever been provided with a VA neurological examination which addressed the question of to whether he has residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion with the aid of braces, crutches, canes, or a wheelchair.  Consequently, in light of the Veteran's statements that he is in need of a cane for ambulation and has had to use a wheelchair, he should be provided with an examination to determine whether he meets the criteria needed to establish entitlement to specially adapted housing or a special home adaptation grant.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the Veteran to identify all health care providers, VA as well as non-VA, who have treated him for his service-connected disabilities since October 2010.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  After the above-requested development is completed, the AOJ should schedule the Veteran for VA orthopedic and neurologic examinations in order to assess the current severity of his service-connected lower extremity disabilities.  The entire claims file, to include relevant Virtual VA records and a copy of this remand, should be made available to and reviewed by the examiner(s).  Upon examination, the examiner(s) should specifically assess the functional ability of each of the Veteran's lower extremities and identify whether loss of use of one or both extremities exists due to his service-connected disabilities so as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  If the Veteran does indeed have loss of use of at least one lower extremity, the examiner(s) should also indicate whether together with this loss, the Veteran also has residuals of organic disease or injury due to service-connected disability which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  (As noted above, the phrase "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.)  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  
 
3.  The AOJ must ensure that all requested actions have been accomplished. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim in light of the additional evidence obtained.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  An appropriate period of time should be allowed for response.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




